Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/21 has been entered.
This office action is in response to correspondence 02/08/21 regarding application 16/598,764 in which claims 1, 3, 5, 6, 9, and 10 were amended. Claims 1-10 are pending in the application and have been considered.


Response to Arguments
The arguments on pages 6-10 regarding the 35 U.S.C. 102(a)(2) and 103 rejections based on Beaumont, Saitoh, and Mao have been considered but are moot in view of the new grounds for rejection. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (2015/0088515) in view of Orbach (2004/0215453).

Consider claim 1, Beaumont discloses a speech interaction method, comprising: acquiring, by a speech interaction apparatus, speech data of a user (detecting human speech, [0029], Fig 3, Human Speech Detected 340); performing, by the speech interaction apparatus, user attribute recognition on the speech data to obtain a first user attribute recognition result, wherein the user attribute is used to represent a user identity ([0035], Fig 3, Identify primary speaker 370); performing, by the speech interaction apparatus, content recognition on the speech data to obtain a content recognition result of the speech data (discriminating human speech from machine generated speech, [0037], and further analyzing audio data from a human speaker, utilizing in processing commands to a virtual assistant, [0038]); and performing, by the speech interaction apparatus, a corresponding operation according to at least the first user attribute recognition result and the content recognition result, so as to respond to the speech data (processing commands to a virtual assistant, [0038], [0041]). 
Beaumont does not specifically mention wherein the user attribute comprises at least a gender attribute and an age attribute, wherein the user attribute recognition result includes at least a gender attribute recognition result and an age attribute recognition result.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orbach such that the user attribute comprises at least a gender attribute and an age attribute, wherein the user attribute recognition result includes at least a gender attribute recognition result and an age attribute recognition result in order to better meet the needs of communicants, as suggested by Orbach ([0004]).

Consider claim 6, Beaumont discloses a speech interaction apparatus, comprising: a processor and a memory storing a program ([0044]); the processor is configured to execute the program stored in the memory, and perform operations comprising: acquiring speech data of a user (detecting human speech, [0029], Fig 3, Human Speech Detected 340); performing user attribute recognition on the speech data to obtain a first user attribute recognition result, wherein the user attribute is used to represent a user identity ([0035], Fig 3, Identify primary speaker 370); performing content recognition on the speech data to obtain a content recognition result of the speech dat (discriminating human speech from machine generated speech, [0037], and further analyzing audio data from a human speaker, utilizing in processing commands to a virtual assistant, [0038])a; and performing a corresponding operation according to at least the first user attribute recognition result and the content recognition result, so as to respond to the speech data (processing commands to a virtual assistant, [0038], [0041]).  

Orbach discloses a user attribute comprises at least a gender attribute and an age attribute, wherein a user attribute recognition result includes at least a gender attribute recognition result and an age attribute recognition result (attributes that may be determined from detected speech characteristics include… gender and age, [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orbach such that the user attribute comprises at least a gender attribute and an age attribute, wherein the user attribute recognition result includes at least a gender attribute recognition result and an age attribute recognition result for reasons similar to those for claim 1.


Consider claim 2, Beaumont discloses the performing, by the speech interaction apparatus, a corresponding operation according to at least the first user attribute recognition result and the content recognition result comprises: determining, by the speech interaction apparatus, vocabulary content corresponding to a final user attribute recognition result; and performing, by the speech interaction apparatus, a corresponding operation according to the vocabulary content corresponding to the final user attribute recognition result and according to the content recognition result (For example, analysis of speech content may be employed to identify the primary speaker from a plurality of simultaneous speakers. This may include matching a speaker's audio to a known list of commands for a virtual assistant, [0041]).  

.  



Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (2015/0088515) in view of Orbach (2004/0215453), in further view of Saitoh et al. (2007/0162281).

Consider claim 3, Beaumont and Orbach do not, but Saitoh discloses wherein the determining vocabulary content corresponding to the final user attribute recognition result comprises: searching, in a preset correspondence between the gender attribute and a vocabulary or a preset correspondence between the age attribute and a vocabulary, and using a found vocabulary as the vocabulary content corresponding to the final user attribute recognition result (associating, accumulating, and storing base terms with user attribute information such as age group, [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beaumont and Orbach such the determining vocabulary content corresponding to the final user attribute recognition result comprises: searching, in a preset correspondence between the gender attribute and a vocabulary or a preset correspondence between the age attribute and a vocabulary, and using a found vocabulary as the vocabulary content 

Consider claim 4, Beaumont and Orbach do not, but Saitoh discloses before the determining vocabulary content corresponding to the final user attribute recognition result, the method further comprises: presetting, by the speech interaction apparatus, the user attribute; and presetting, by the speech interaction apparatus, multiple vocabularies corresponding to the gender attribute or multiple vocabularies corresponding to the age attribute, and storing correspondences (associating, accumulating, and storing base terms with user attribute information such as age group, [0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beaumont and Orbach such that before the determining vocabulary content corresponding to the final user attribute recognition result, the method further comprises: presetting, by the speech interaction apparatus, the user attribute; and presetting, by the speech interaction apparatus, multiple vocabularies corresponding to the gender attribute or multiple vocabularies corresponding to the age attribute, and storing correspondences for reasons similar to those for claim 3.

Consider claim 5, Beaumont and Orbach do not, but Saitoh discloses before the performing user attribute recognition on the speech data to obtain a first user attribute recognition result of the speech data, the method further comprises: presetting a correspondence between a spectrum signature and a user attribute recognition result; and the performing user attribute recognition on the speech data to obtain a first user attribute recognition result of the speech data includes: performing frequency domain transformation processing on the speech data to obtain a spectrum signature of the speech data; and searching, in a preset correspondence between each spectrum signature and each user attribute 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beaumont and Orbach before the performing user attribute recognition on the speech data to obtain a first user attribute recognition result of the speech data, the method further comprises: presetting a correspondence between a spectrum signature and a user attribute recognition result; and the performing user attribute recognition on the speech data to obtain a first user attribute recognition result of the speech data includes: performing frequency domain transformation processing on the speech data to obtain a spectrum signature of the speech data; and searching, in a preset correspondence between each spectrum signature and each user attribute recognition result, for a user attribute recognition result corresponding to the spectrum signature of the speech data, and using a found user attribute recognition result as the first user attribute recognition result of the speech data for reasons similar to those for claim 3.



Consider claim 8, Beaumont and Orbach do not, but Saitoh discloses the user attribute comprises at least a gender attribute or an age attribute; wherein the determining vocabulary content corresponding to the final user attribute recognition result comprises: searching, in a preset correspondence between the gender attribute and a vocabulary or a preset correspondence between the age attribute and a vocabulary, and using a found vocabulary as the vocabulary content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beaumont and Orbach such that the user attribute comprises at least a gender attribute or an age attribute; wherein the determining vocabulary content corresponding to the final user attribute recognition result comprises: searching, in a preset correspondence between the gender attribute and a vocabulary or a preset correspondence between the age attribute and a vocabulary, and using a found vocabulary as the vocabulary content corresponding to the final user attribute recognition result for reasons similar to those for claim 3.

Consider claim 9, Beaumont and Orbach do not, but Saitoh discloses: presetting, by the speech interaction apparatus, the user attribute; and presetting, by the speech interaction apparatus, multiple vocabularies corresponding to the gender attribute or multiple vocabularies corresponding to the age attribute, and storing correspondences (associating, accumulating, and storing base terms with user attribute information such as age group, [0083]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beaumont and Orbach by presetting, by the speech interaction apparatus, the user attribute; and presetting, by the speech interaction apparatus, multiple vocabularies corresponding to the gender attribute or multiple vocabularies corresponding to the age attribute, and storing correspondences for reasons similar to those for claim 3.




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Beaumont and Orbach before the performing user attribute recognition on the speech data to obtain a first user attribute recognition result of the speech data, the method further comprises: presetting a correspondence between a spectrum signature and a user attribute recognition result; and the performing user attribute recognition on the speech data to obtain a first user attribute recognition result of the speech data includes: performing frequency domain transformation processing on the speech data to obtain a spectrum signature of the speech data; and searching, in a preset correspondence between each spectrum signature and each user attribute recognition result, for a user attribute recognition result corresponding to the spectrum signature of the speech data, and using a found user attribute recognition result as the first user attribute recognition result of the speech data for reasons similar to those for claim 3.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                03/18/21